Citation Nr: 0112452	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  99-17 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for narcolepsy.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr.



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 1999 and August 1999 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas.  In the February 1999 
rating decision, the RO denied service connection for 
narcolepsy on the grounds that no new and material evidence 
had been submitted to reopen that claim which had been denied 
by a final rating decision in October 1995.  In the August 
1999 rating decision, the RO denied a claim for a total 
rating based on individual unemployability.

The veteran testified at a hearing before a VA hearing 
officer in October 1998.  In November 2000, he submitted a 
statement withdrawing a previous request for a hearing before 
a member of the Board.


FINDINGS OF FACT

1.  Service connection for narcolepsy was denied in a 
decision of the RO dated in February 1994; the veteran did 
not appeal the decision.

2.  The RO again denied service connection for narcolepsy on 
the grounds that the veteran had not submitted new and 
material evidence to reopen his claim in October 1995.

3.  The veteran did not appeal the October 1995 rating 
decision.
4.  Evidence submitted since the October 1995 rating decision 
consists of VA and private medical records, showing that the 
veteran has narcolepsy, and the veteran's statements and 
testimony at an October 1998 hearing.

5.  No evidence has been submitted since the October 1995 
rating decision which contributes to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
narcolepsy or which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

6.  Service connection has not been granted and is not in 
effect for any disability in this case.


CONCLUSION OF LAW

1.  The October 1995 rating decision denying service 
connection for narcolepsy is final.  38 U.S.C.A. § 7105(c) 
(West 1991).

2.  Evidence received since the October 1995 rating decision 
denying service connection for narcolepsy on the basis that 
no new and material evidence had been submitted to reopen the 
claim is not new and material, and the veteran's claim for 
service connection for narcolepsy has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  The claim for a total rating based on individual 
unemployability must be denied as a matter of law.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.16 (2000); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New And Material Evidence To Reopen
A Claim For Service Connection For Narcolepsy.

Service connection may be established for a disability on a 
direct basis where a current disability exists and that 
disability either had its onset in service or is the result 
of a disease or injury incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 
(2000).  Service connection may also be established for a 
disability resulting from aggravation during service of a 
disease or injury which preexisted service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(a) (2000).  A veteran 
is presumed to be in sound condition at entrance to service 
except for disorders noted at entrance or where clear and 
unmistakable evidence rebuts the presumption of sound 
condition for disorders not noted at entrance.  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumptions of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363. 

In Hodge v West, the Federal Circuit overruled the use of a 
standard adopted by the United States Court of Appeals for 
Veterans Claims (Court) in Colvin v. Derwinski for 
determining whether evidence submitted for the purpose of 
reopening a claim is new and material.  In the February 1999 
rating decision, the RO applied the Colvin "reasonable 
possibility" test, rather than the standard articulated in 
section 3.156(a) of VA regulations, the standard which the 
Federal Circuit stated should be used in evaluating whether 
evidence is new and material.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991), overruled by Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The veteran's representative noted 
that the RO had used the wrong standard in a letter dated in 
February 1999, and in a March 1999 rating decision the RO 
employed the appropriate standard and continued the denial of 
the claim.  Because the RO used the appropriate standard 
before forwarding the case to the Board and because the 
veteran's attorney has shown an awareness of the appropriate 
standard, the Board concludes that all notice requirements 
have been met in this case and the veteran will not be 
prejudiced by the Board's review of whether the newly 
submitted evidence constituted new and material evidence 
under section 3.156(a) because due process requirements have 
been met.  VAOPGCPREC 11-97 at para. 5 (Mar. 25, 1997) 
(quoting VAOPGCPREC 16-92); see Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In this case, the RO denied a claim for service connection 
for narcolepsy in a February 1994 rating decision.  Service 
medical records reflected no notation of narcolepsy or any 
sleep disorder on the enlistment examination report dated in 
April 1974.  In September 1974, the veteran was seen by a 
practical nurse for complaints of "sleeping too much" and 
not being able to stay awake during class.  He provided a 
history of the same trouble in the past.  He was advised by 
the nurse to send for medical records in civilian life and he 
was returned to duty.  The veteran was discharged from 
service shortly thereafter in November 1974.  In addition to 
the service medical records, the October 1995 RO also had 
before it private medical records from the Minnesota Regional 
Sleep Disorders Center showing that the veteran had been 
evaluated there in 1993 and a diagnosis of narcolepsy had 
been rendered at that time.  The RO noted in its February 
1994 rating decision that, although service medical records 
showed that the veteran complained on one occasion of 
sleeping too much, no diagnosis of narcolepsy had been made 
during the veteran's brief period of service.  The veteran 
did not appeal the February 1994 rating decision and it is 
final.  38 U.S.C.A. § 7105(c) (West 1991).

The veteran testified at a hearing in September 1995.  In an 
October 1995 rating decision, the RO again denied the claim 
for service connection for narcolepsy, noting that the 
veteran's testimony had been considered and "no new and 
material evidence was submitted to show that he was treated 
for narcolepsy in service."  The veteran did not appeal that 
decision to the Board and it is final.  38 U.S.C.A. § 7105(c) 
(West 1991).

Since the October 1995 rating decision, evidence submitted 
consists of VA and private medical records showing that the 
veteran has narcolepsy and the veteran's statements and 
testimony at an October 1998 hearing.  This evidence includes 
letters from M. G. E., M.D., dated in September 1997 and 
April 1999, and from T. L. L.-C., M.D., dated in October 
1999.  Dr. E. stated that he first saw the veteran in July 
1993 and, although the veteran provided a history of onset of 
symptoms of narcolepsy shortly after entering the service, 
Dr. E. had "no way of addressing the issue of whether or not 
he had the symptoms of narcolepsy preceding his entrance into 
the military."  In his later letter, Dr. E. stated that he 
could not offer a "conclusive opinion regarding whether or 
not narcolepsy was a significant problem during [the 
veteran's] years (sic) in the service."  (The veteran was 
not in the service for "years" but only served on active 
duty for two months and three days.)  Dr. E. added, "Dating 
the onset of this illness is unfortunately an inexact and 
difficult process and I can offer no additional testimony on 
[the veteran's] behalf regarding this issue.  Dr. L.-C.'s 
October 1999 letter provides no information about the date or 
time of onset of the disorder.  The veteran's October 1998 
hearing testimony was cumulative of testimony presented at 
the hearing in September 1995.

Although some of this evidence is new in the sense that it 
was not before agency decisionmakers in October 1995, none of 
it contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
narcolepsy.  Hodge, 155 F.3d at 1363.  The RO previously 
concluded that the evidence, including evidence of one 
occasion in service in which the veteran complained of 
sleeping too much, was not sufficient to find that narcolepsy 
had its onset in service.  None of the new evidence bears 
directly and substantially upon this specific matter under 
consideration in this case and none of it, either by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board 
concludes that evidence received since the October 1995 
rating decision denying service connection for narcolepsy is 
not new and material, and the veteran's claim for service 
connection for narcolepsy has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

In so concluding, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).
The new law specifically provided that nothing in Section 3 
of the Act, pertaining to Assistance to Claimants, which 
redefined the obligations of VA with respect to the duty to 
assist "shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured . . . ." Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a) 
(to be codified at 38 U.S.C. § 5103A(f)).  The Board notes 
that the veteran has not put the VA on notice of the 
existence of any evidence relevant to his claim.  
Accordingly, the Board concludes that the VA is not on notice 
of any evidence that, if obtained, might constitute new and 
material evidence to reopen the claim.  Moreover, the Board 
concludes that, because new and material evidence has not 
been submitted to reopen the claim, the VA has no duty to 
provide the veteran with a medical examination or to obtain a 
medical opinion in the case.  Thus, the Board concludes that 
the VA has no duty to assist the veteran in this case that 
has not already been fulfilled.

With regard to VA's duty under the new law to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete his claim, the 
Board notes that the RO has made clear in its rating decision 
and statement of the case that the evidence needed in this 
case is evidence to show that the veteran's narcolepsy had 
its onset in service.  The veteran's representative has 
expressed his awareness of these requirements including in a 
letter to the RO dated in August 1999 in which he stated, 
"[The veteran] has testified regarding how this disorder had 
started in service.  He admittedly has only medical evidence 
in 1993, over 19 years after service.  Dr. E[] was of no 
assistance in this . . . .  [The veteran] will endeavor to 
obtain such a report and if he can not do so the claim will 
be dropped."  Because the veteran expressed a clear 
understanding of the information and evidence needed to 
reopen and to substantiate and complete his claim, the Board 
concludes that the VA's duty under the new law to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete his claim has 
been fulfilled.



Total Rating Based On Individual Unemployability.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2000).

In this case, service connection has not been granted and is 
not in effect for any disability in this case.  Therefore, no 
rating can be assigned for any service-connected disability.  
The veteran explained in a letter dated in October 1999 that 
he understood that his claim for service connection for 
narcolepsy was "the predicate to [a total rating based on 
individual unemployability]" and that he filed the total 
rating claim even though he had not yet been granted service 
connection "for a protective effective filing date."  Thus, 
it appears that the veteran wanted to be awarded the same 
effective date for a total rating, if awarded, as for service 
connection, if awarded, and effective dates for benefits are 
largely governed by the date a claim is filed.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Board knows of no regulation prohibiting such a 
simultaneous filing of claims, although the usual course of 
action is for the veteran to appeal the rating assigned by 
the RO when service connection is granted for a disability 
where the veteran disagrees with that rating rather than 
apply for an "increased" or total rating before service 
connection has even been granted.  See Grantham v. Brown, 114 
F.3d 1156, 1158 (Fed. Cir. 1997) (holding that an appeal of a 
decision of an agency of original jurisdiction denying 
service connection did not involve "the down-stream question 
concerning compensation level"); Barrera v. Gober, 122 F.3d 
1030, 1032 (Fed. Cir. 1997); Holland v. Gober, 10 Vet. App. 
433, 436 (1997) (per curiam order).  However, because service 
connection has not been granted and is not in effect for any 
disability in this case, a claim for a total rating for a 
service-connected disability based on individual 
unemployability cannot be considered, and the Board concludes 
that the appeal of the denial of the claim for a total rating 
based on individual unemployability must be denied as a 
matter of law.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.16 (2000); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for narcolepsy, service 
connection for narcolepsy remains denied.

The appeal of a claim for a total rating based on individual 
unemployability is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

